Citation Nr: 9911174	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-15 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1996 RO rating decision which, in pertinent 
part, denied the veteran's claims for service connection for 
tinnitus, bilateral hearing loss, hypertension, and a nervous 
condition.

The issues of service connection for tinnitus, hypertension 
and a nervous condition will be addressed in the remand 
portion of this decision.

During the course of the pending appeal, the veteran has 
indicated that he was wounded in service, that he was put in 
for the Purple Heart, and that he never received that medal 
and wants to get it now.  The VA does not award service 
medals, and he should contact the service department to 
pursue this matter.  His representative may be able to assist 
him in this matter.


FINDING OF FACT

No competent medical evidence has been submitted to establish 
a causal connection between the veteran's hearing loss and 
his period of active duty.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for hearing loss.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 1998);  
38 C.F.R. §§ 3.102, 3.303(b), 3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On the January 1966 examination prior to entrance into 
service, audiological examination revealed pure tone air 
conduction thresholds of 20, 10, 10, 10, and 15 decibels in 
the right ear and 15, 20, 0, 5, and 65 decibels in the left 
ear at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  On a second audiological examination, the 
veteran's pure tone air conduction thresholds were reported 
as 15, 5, 0, 0, and 5 decibels in the right ear and 0, 0, 0, 
10, and 60 decibels in the left ear at 500, 1,000, 2,000, 
3,000, and 4,000 hertz, respectively.  The January 1966 
examination results are presumed to be in ASA units.  
Converting them to ISO units, the decibel losses at the first 
examination in the right ear were 35, 20, 20, 20, and 15 at 
the same frequencies, respectively.  In the left ear, the 
decibel losses were 30, 30, 10, 15, and 70 at the same 
frequencies, respectively.  At the second audiometric 
examination, decibel losses in the right ear were 15, 5, 0, 
0, and 5 at the same frequencies, respectively.  In the left 
ear, decibel losses were 15, 10, 10, 20, and 65 at the same 
frequencies, respectively.  The summary of defects indicated 
that the veteran had defective hearing and high frequency 
A.S.N.D. (audio-sensory neural deficit?).  On the report of 
medical history, the veteran indicated no prior instances of 
ear trouble, hearing loss, or high blood pressure.  A review 
of the veteran's service medical records reveals no 
complaints or findings indicative of hearing loss during 
service.  On his July 1968 examination prior to separation 
from service, the veteran's ears and eardrums were evaluated 
as normal.  On audiological examination, the veteran's pure 
tone air conduction thresholds were reported as 15, 15, 15, -
-, and 15 decibels in both the right and left ears at 500, 
1,000, 2,000, 3,000, and 4,000 hertz, respectively.  The 
findings are presumed to be in ISO units.  On the report of 
medical history, the veteran indicated no prior instances of 
ear trouble or hearing loss.

The veteran's Form DD-214 showed that he had served for one 
year as a light weapons infantryman in Vietnam where he 
earned medals including the Combat Infantryman Badge.  

On an October 1996 VA audiological examination, the veteran's 
pure tone air conduction thresholds were reported as 20, 20, 
0, 15, and 85, decibels in the right ear and 25, 15, 10, 40, 
and 90 decibels in the left ear at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively.  Speech recognition scores 
were reported as 96 percent bilaterally.  Under audiological 
history, the veteran noted that he wore ear protection during 
rifle training but that none was utilized during his 13 
months combat service.  The veteran reported that he noted no 
significant communicative difficulties, that he had 
complaints of severe bilateral tinnitus, and that he had 
complaints of disequilibrium for the past six or seven years.  
The veteran stated that a private ENT physician in Anderson, 
South Carolina had advised him that his tinnitus was due to 
"nerve damage" and that nothing could be done.  It was 
noted that the veteran was told the same thing at an 
audiological evaluation at the VA medical center (VAMC) in 
Columbia, South Carolina three years earlier.  The veteran 
reported that he first became aware of constant mild 
bilateral ringing tinnitus around 1968 and that it has 
progressed to severe and irritable in the last six years.  
The summary included sensorineural hearing loss.

In a May 1997 statement, the veteran stated that he had a 
high frequency hearing problem on being inducted into service 
and that he now has loud ringing in both ears.  The veteran 
reported that his doctor and two VA doctors said that this 
was due to nerve damage.  He stated that he felt that noise 
from combat in Vietnam brought on the hearing problems and 
tinnitus.  

On his VA Form 9, it was asserted that since the evidence was 
consistent with the circumstances, conditions, and hardships 
of service during combat in Vietnam, the veteran's claims for 
service connection for hearing loss should be granted under 
the provisions of 38 C.F.R. § 3.304(d).  




II. Analysis

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for hearing loss is well grounded; his 
claim is not plausible.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"). has held that a 
veteran must submit evidence, not just allegations, in order 
for a claim to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The evidence must show 
that the veteran currently has a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) and Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  When, as in this case, the issues 
involve questions of medical diagnosis and causation, medical 
or otherwise competent evidence is required to make the 
claims well-grounded.  Grottveit v. Brown, 5 Vet. App. 609 
(1993).  The veteran's lay statements concerning questions of 
medical diagnosis and causation are not sufficient to 
establish a well-grounded claim as he is not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App 
492 (1992).  Under 38 C.F.R. § 3.303(b) (1998), a well-
grounded claim exists if competent evidence of continuity of 
symptomatology is of record and a nexus is established 
between the post-service symptoms and a current disability.  
Savage v. Gober, 10 Vet. App. 488 (1997).   However, lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service.  See Savage; Heuer 
v. Brown, 7 Vet. App. at 387 (1995).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992). 

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
aggravation and the current disability (medical evidence).  
The nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.395 (1998).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1998).

The veteran currently has bilateral sensorineural hearing 
loss.  He asserts that inservice exposure to acoustic trauma 
has made his hearing loss more severe.  

Turning to the facts in this case, the Board notes that the 
veteran was found to have left ear defective hearing on his 
1966 examinations prior to entrance into service.  Right ear 
audiometric examination results were within normal limits 
according to 38 C.F.R. § 3.385.  A review of subsequent 
service medical records reveals no complaints or findings 
indicative of hearing loss.  On the veteran's July 1968 
examination prior to separation from service, audiometric 
examination revealed hearing within normal limits according 
to 38 C.F.R. § 3.385.  Additionally, the veteran himself 
reported no prior instances of hearing loss or ear trouble on 
his report of medical history.  

While the veteran claimed that he has increased hearing loss 
dating back to 1970, post-service medical records show no 
indication that the veteran was ever treated for complaints 
indicative of hearing loss until many years after service.  
In fact, it is not until the veteran's August 1996 claim for 
service connection that the veteran even reported hearing 
loss.

Although the service medical records do not show a record of 
inservice exposure to acoustic trauma, the Board notes that 
it is quite likely that the veteran's combat experiences 
brought him into close proximity with the sounds of gunfire.  
Even assuming that the veteran was exposed to acoustic trauma 
during service, it is pertinent to note that there were no 
complaints or medical findings regarding defective hearing 
during service or for many years thereafter.

While the veteran was not diagnosed with hearing loss at 
service discharge or sensorineural hearing loss within one 
year from separation from service, service connection is not 
precluded if hearing loss can otherwise be linked to service.  
Ledford v. Derwinski, 3 Vet.App. 87 (1992).  On review of the 
evidence, however, the Board finds that the file contains no 
medical evidence that links any hearing loss to service.  
Without medical evidence linking his disorder to some aspect 
of his period of active duty, the veteran's claim must be 
denied as not well grounded.  See Caluza, supra.  

The Board has considered statements and testimony from the 
veteran and his service representative.  Although they have 
both asserted that the veteran has hearing loss due to 
inservice acoustic trauma, the medical evidence fails to 
establish a causal connection, or nexus, between the current 
hearing loss and some trauma during service.  While the 
veteran and his representative may believe that the present 
degree of hearing problems were caused by an inservice 
injury, they are laymen and have no competence to offer a 
medical opinion in that regard.  Espiritu, supra.   As noted, 
they are not competent to offer an opinion as to medical 
causation or etiology.

Without competent medical evidence establishing a causal 
connection between the veteran's period of active duty and 
his hearing loss, the veteran has failed to establish a well-
grounded claim for service connection, and there is no duty 
to assist him in developing his claim.  Accordingly, the 
claim must be denied as not well-grounded.


ORDER

As a well-grounded claim for service connection for bilateral 
hearing loss has not been submitted, the claim is denied.


REMAND

A review of the veteran's service records indicates that he 
earned the Combat Infantry Badge while serving as a light 
weapons infantryman during the Vietnam War.  While the 
veteran was evaluated as psychiatrically normal on his 
January 1966 report of examination prior to entrance into 
service, service medical records as early as December 1966 
show that the veteran had inservice treatment for nervousness 
that reportedly began several years earlier.  Subsequent 
service medical records show that the veteran was treated on 
numerous occasions at the psychiatric clinic for nervous 
problems diagnosed as chronic anxiety, nervousness, 
situational anxiety reaction, and chronic anxiety state.  
Some records noted an increase in nervousness/anxiety since 
being sent to Vietnam.  The veteran was found to be 
psychiatrically normal on his examination prior to 
separation.  Additionally, his report of medical history 
lacked any indication that he had prior instances of 
nervousness or anxiety problems. 

Post-service medical records show that the veteran had 
complaints of nervousness, anxiety, and depression since 
1983.  Diagnoses included anxiety disorder under good control 
with Xanax (October 1994); depression (August 1987); tension 
(October 1986 and August 1985); and anxiety (January 1986).

The veteran now contends that he has a nervous condition that 
was due to or aggravated by service.  While the October 1996 
VA examiner reported psychiatric symptoms including symptoms 
of post-traumatic stress disorder (PTSD), she diagnosed only 
alcohol dependence on Axis I and did not include comment as 
to any possible relationship between the veteran's current 
complaints and his well-documented history of inservice 
anxiety problems.  Inservice complaints and treatment were 
not mentioned, nor were post service diagnoses of anxiety, 
depression and tension.  Thus, it is not clear that the 
examiner had access to and reviewed the veteran's claims 
folder in connection with the examination.

Since the veteran had a history of psychiatric symptoms 
during service and a post service history of similar 
symptoms, he should be afforded a new VA examination that 
specifically addresses any psychiatric problems and provides 
a diagnosis with medical opinion as to the etiology of any 
disorder found.  

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim under 38 C.F.R. § 
3.103(a) (1998).  Fulfillment of the duty to assist the 
appellant includes the procurement and consideration of any 
relevant VA or other medical records.  Ferraro v. Derwinski, 
1 Vet.App. 326 (1991).   The record does not reflect 
consideration of the veteran's entire history, as shown in 
service and post service medical records.  Since the question 
remains open as to the existence of a psychiatric disorder 
due to or aggravated by service, and since the bases for 
making such a determination (clinical records of psychiatric 
treatment from 1968 to 1983) were not associated with the 
claims file, the RO should attempt to obtain any existing 
records of treatment from the period immediately after which 
the veteran left service.  Murincsak v. Derwinski, 2 Vet.App. 
363 (1992).

Regarding the issue of service connection for tinnitus, the 
report of the October 1996 VA audiometric examination 
indicates that special tests (ABR, posturography) would be 
scheduled as clinical evaluations (not as part of C&P 
examination) to evaluate the veteran's complaints of tinnitus 
and dysequilibrium.  It does not appear that these tests were 
conducted or, if conducted, that the results were associated 
with the claims folder and considered by the RO.

As to the issue of service connection for hypertension, in 
his VA Form 9, dated April 11, 1997, the veteran indicated 
that because there was no evidence of hypertension in his 
military medical records, he wished that his hypertension be 
considered as directly related to his use of tobacco products 
inservice, that were provided free of charge or at reduced 
prices.  The Board interprets this statement as withdrawing 
the appeal of hypertension as incurred in or aggravated by 
military service and raising the issue of hypertension 
secondary to nicotine dependence which arose from the 
veteran's tobacco use during service.  The RO has not 
considered the veteran's claim on this basis and should do 
so.

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the issue of service 
connection for a nervous condition is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate action 
to contact the veteran and request that 
he obtain and submit private medical 
records of treatment for psychiatric 
disability (especially for the period 
from 1968 to 1983), tinnitus, and 
hypertension prior to, during and after 
service which are not already in the 
claims folder.

The RO should obtain copies of any VA 
treatment records.

All records obtained should be associated 
with the claims folder. 
 
2.  Then, the veteran should be accorded 
a VA psychiatric examination to determine 
the diagnosis and date of onset of any 
psychiatric disorders present.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  The examiner should integrate 
any previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.

3.  The RO should obtain and associate 
with the claims folder the results of the 
additional tests recommended at the 
October 1996 VA audiometric examination, 
i.e., ABR and posturography.  If the 
results of these tests are not available 
or the tests were not conducted, the 
veteran should be scheduled for such 
testing, as well as any other testing or 
examination necessary in order to 
determine the presence and etiology of 
tinnitus.  A medical opinion should be 
requested as to the etiology of any 
tinnitus diagnosed and the medical 
probability that tinnitus is related to 
service, to include reported acoustic 
trauma during service.  

4.  The RO should undertake any necessary 
development of the claim for service 
connection for hypertension secondary to 
nicotine dependence which arose from the 
veteran's tobacco use during service.

5.  The RO should then review the record 
and the claims should be readjudicated.  
If the determinations remain adverse to 
the veteran, both he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond. 

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran until 
he receives further notice.  The Board does not indicate any 
factual or legal conclusion as to any final outcome warranted 
in the appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

